DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I in the reply filed on 12/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28, 31, 38, 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, claims 25, 34, and 43 are generic.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27, 30, 32-35, 37, 39-40, 42-49, 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/018/0619 to Ba-Tis et al. (“Ba-Tis”)
Regarding claim 25, Ba-Tis teaches a system structure for image recording, image stabilization, and image correction, comprising: 
Figure 11 shows an example of the camera device with optical portion 800 including the lens and observation system 700 which includes an image sensor), wherein the image recording unit is movable in a movement direction along an optical axis and is supported without play in the movement direction by a first spring-induced mechanical pretension (paragraph [0011] teaches that the camera achieves autofocus by moving the image sensor back and forth; paragraph [0032] teaches mechanical springs, reference numbers 125-128, that hold the rotor, which supports movement along the optical axis to achieve autofocus.  The tension from the mechanical springs provides support for the rotor.  In paragraph [0032], by the term “mechanical springs hold…,” it is understood that the support is provided to hold, and thus is without play; paragraph [0033] further describes the tensile stress that acts on the springs during use); 
at least one functional unit for adjusting a flange focal distance, wherein the at least one functional unit for adjusting a flange focal distance interacts with the observation system such that a continuous adjustability of the flange focal distance is achievable by an axial movement of the image recording unit along the optical axis (the actuator, see reference number 100 and paragraph [0032] is the functional unit for adjusting the focal distance by moving the image sensor). 
 	Regarding claim 26, Ba-Tis teaches the system structure according to claim 25, wherein the image recording unit is rotatable about the optical axis and is supported paragraph [0011] and claim 1 teach that 2 axis rotation of the image sensor along the axis forming the plane perpendicular to the optical axis of the image sensor can be performed by the actuator; further, at least one of the springs 125-128 in paragraph [0032] provides the second spring-induced mechanical pretension because the springs hold the rotor, upon which the image sensor is attached.  Thus, the springs hold the image sensor in place and this this prevents movements in both directions—parallel to OA and perpendicular to OA. Play is prevented by the springs while intentional and precise movement is provided by the actuator). 
 	Regarding claim 27, Ba-Tis teaches the system structure according to claim 26, wherein a spring element inducing the second spring-induced mechanical pretension supporting the image recording unit without play regarding rotation is configured to extend fully circumferentially in a circumferential direction about the optical axis (see Figure 1A showing the spring elements around the circumference of the axis through the center, the optical axis).
 	Regarding claim 30, Ba-Tis teaches the system structure according to claim 25, wherein the observation system comprises a mechanical base and further comprises an see Figure 2B showing the observation unit which includes the actuator that moves the rotor, upon which the image sensor is attached; Figure 13 shows the base, the bottom surface of the overall unit), wherein the observation unit is movable relative to the mechanical base along the optical axis and is supported without play in the movement direction by the first spring-induced mechanical pretension (paragraph [0011] teaches movement of the image sensor along the optical axis, back and forth to achieve autofocus; paragraph [0032] teaches the springs that hold the parts in place, paragraph [0033] further describes the tensile stress that acts on the springs during use). 
 	Regarding claim 32, Ba-Tis teaches the system structure according to claim 25, wherein the at least one functional unit for adjusting the flange focal distance is integrated in the observation system and is at least partially fixed relative to a mechanical base of the observation system (see paragraph [0034] and Figure 3A where the actuator is the functional unit for adjusting the flange local distance in the system and attached to the base). 
 	Regarding claim 33, Ba-Tis teaches the system structure according to claim 25, wherein an adjusting movement introduced by a user is transformed into a translatory displacement of the image recording unit along the optical axis by the at least one functional unit for adjusting the flange focal distance and a calibration of the flange focal distance can thus be achieved (see paragraph [0011] teaching translating the image sensor back and forth on the optical axis to achieve auto focus). 

an optical observation device that is to be arranged in a region of a housing concept and that comprises an observation system, wherein the observation system comprises an image recording unit comprising an imaging surface, wherein the image recording unit is rotatable about an optical axis and is supported without play regarding rotation about the optical axis by a first spring-induced mechanical pretension (paragraph [0011] and claim 1 teach that 2 axis rotation of the image sensor along the axis forming the plane perpendicular to the optical axis of the image sensor can be performed by the actuator; where at least one of the springs 125-128 in paragraph [0032] provides the spring-induced mechanical pretension because the springs hold the rotor, upon which the image sensor is attached.  Thus, the springs hold the image sensor in place and this this prevents movements in both directions—parallel to OA and perpendicular to OA. Play is prevented by the springs while intentional and precise movement is provided by the actuator); 
wherein the observation system interacts with an actuating member or an actuating unit such that the image recording unit, in an arbitrary position of the system structure, by rotation about the optical axis can be aligned relative to a respective recording position, wherein a pivot angle of more than ±360° can be compensated by the actuating member or the actuating unit (the actuator, see reference number 100 and paragraph [0032] is the functional unit for causing rotation of the image sensor). 
see relevant citations to Ba-Tis with claim 25 and 26). 
Claims 37, 39-40, 42 are rejected similarly to claims 30, 32-33, and 27.  
 	Regarding claim 43, Ba-Tis teaches a system structure for image recording, image stabilization, and image correction, comprising an optical observation device that is to be arranged in a region of a housing concept (reference number 800 in Figure 11 is the portion of the system comprising the optical device), the system structure forming a functional unit comprised of functional modules with an integrated observation system (the functional unit is the actuator), wherein the functional modules are connected without play by a mechanical pretension in an operating state and are alignable relative to predeterminable recording positions (paragraph [0011] teaches that the camera achieves autofocus by moving the image sensor back and forth; paragraph [0032] teaches mechanical springs, reference numbers 125-128, that hold the rotor, which supports movement along the optical axis to achieve autofocus.  The tension from the mechanical springs provides support for the rotor; paragraph [0033] further describes the tensile stress that acts on the springs during use); wherein an image recording unit is controllably supported in a central module of the functional unit (see Figure 2A or 3A) and, in relation to a system-fixed lens mounting surface provided in a region of an external structural module of the functional unit (the lens mounting surface, as seen in Figure 13, is “system-fixed” as it is fixed to the system, see also Figure 12 showing how the lens section is fixed to the bottom half of the system), is at least axially adjustable such that, independent of the functional unit moved into an operating position, the image recording unit in a respective position can be aligned relative to a respective recording position (the actuator causes the alignment by moving of the image sensor). 
 	Regarding claim 44, Ba-Tis teaches the system structure according to claim 43, wherein the observation device by an actuating member or an actuating unit, arranged in a region of an inner module of the functional unit or of a central functional module of the functional unit, is adjustable in regard to a position relative to the horizon and in regard to respective recording parameters (see paragraph [0011] regarding using the functional unit, the actuator, to adjust the position of the image sensor relative to the horizon by rotating in a 2-axis plane). 
 	Regarding claim 45, Ba-Tis teaches the system structure according to claim 43, further comprising at least one integrated sensor connectable to the actuating member or to the actuating unit and configured to align a position of the image recording unit, wherein the position of the image recording unit can be immediately operated or controlled by an output signal of the at least one sensor (paragraph [0032] teaches the actuator 100, and it is connected to the image sensor so as to align the image sensor to a desired position—either for autofocus along the optical axis or to compensate for shift in the plane orthogonal to the optical axis). 
	Regarding claim 46, Ba-Tis teaches the system structure according to claim 43, wherein the observation system is interacting at least by a mechanical receptacle with an actuating member or with an actuating unit such that a module of the functional unit containing the image recording unit as a resulting functional module forms a part of the system structure that is pivotable at least about an optical axis of the observation system and is positionally independent of the lens mounting surface (for example, in Figure 11 it can be seen that the image sensor moves within the structure 700, independent of the lens mounting surface within reference number 800). 
 	Regarding claim 47, Ba-Tis teaches the system structure according to claim 43, further comprising at least one adaptable interface element for mounting an imaging device surrounding the observation system at least partially and supporting the observation system in a guided fashion, wherein the observation system and the at least one adaptable interface element form a system with a full functional range of the observation device (the image sensor is mounted on the rotor or rotor plate, which is moved by an actuator, all within the portion 700, the image sensor is adjusted within this system with a full functional range, see Figures 3A and Figure 11). 
 	Regarding claim 48, Ba-Tis teaches the system structure according to claim 47, wherein the observation system with the at least one adaptable interface element and with an external envelope structure forms the functional unit embodied as a complete observation system (Figure 7B or 11 shows the complete observation system). 

 	Regarding claim 49, Ba-Tis teaches the system structure according to claim 43, wherein the image recording unit is contained in the observation system and is supported without play by at least one spring element against at least the lens mounting surface (the spring, reference numbers 125-128, hold the rotor which is attached to the image sensor; thus the image sensor is held or supported by the spring elements without play or movement against the lens mounting surface because the image sensor will not move upward towards the lens mounting surface when held in place).
 	Regarding claim 51, Ba-Tis teaches the system structure according to claim 43, wherein the central module supporting the image recording unit can be expanded with a functional module for correction of tilting relative to an optical axis of the observation system (paragraph [0011] teaches that the image sensor can be adjusted using the functional module, the actuator, for correcting tilt that arises during use of the camera module). 
 	Regarding claim 52, Ba-Tis teaches the system structure according to claim 43, wherein the observation device is configured to be covered by a receiving, substantially conforming geometry such that a housing-shaped envelope structure enables attachment of a lens in a region of an eye correlated with the image recording unit (see Figure 11 showing the observation device covered by a receiving part 800 and aligns the lens to the image sensor). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 36, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ba-Tis as applied to claim 25 above, and further in view of U.S. Pub. No. 2017/0078583 to Haggerty et al. (“Haggerty”).
Regarding claim 29, Ba-Tis teaches the system structure according to claim 25, but is silent on wherein the at least one functional unit for adjusting the flange focal distance comprises functional surfaces embodied such that an accidental displacement of the flange focal distance is prevented. 
In general a functional surface can be used to prevent unintentional movement after a desired position is reached.  Haggerty teaches an example of a panning camera device where catch bars, reference number 192, are used as a functional surface to prevent movement of a movable structure after the user has moved it to a desired position (see paragraph [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ba-Tis with that of Haggerty 
	Claim 36 is rejected similarly.   
 	Regarding claim 50, Ba-Tis teaches the system structure according to claim 43, but is silent on wherein the functional unit comprises electronic components embodied as an at least singular folded system circuit board with flexible connections at least in sections thereof. 
	Haggerty teaches the use of a flexible printed circuit board, reference number 135, for connecting an image sensor to a main circuit board (see paragraph [0078]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ba-Tis with that of Haggerty to use a folded circuit board with flexible connections in sections to maximize the use of space in between fixed parts.  
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Ba-Tis as applied to claim 25 above, and further in view of U.S. Pub. No. 2017/0171440 to Park et al. (“Park”).
 	Regarding claim 53, Ba-Tis teaches the system structure according to claim 52, but is silent on further comprising at least one illuminating functional module surrounding at least partially the lens and arranged at the housing-shaped envelope structure. 
see paragraph [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ba-Tis with that of Park to include an illuminating functional module around the lens on the housing structure to improve image quality in dark environments.
Claims 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Ba-Tis as applied to claim 25 above, and further in view of U.S. Pub. No. 2015/0036047 to Bledsoe (“Bledsoe”).
 	Regarding claim 54, Ba-Tis teaches the system structure according to claim 43, but is silent on further comprising a radio control integrated into the functional unit, wherein the radio control forms a sender-receiver system configured to operate the observation device and/or further functional modules. 
	Bledsoe teaches a digital video camera 10 equipped with wireless connection and allows for remote control to remotely control the orientation of the image sensor 18 (see paragraphs [0075] and [0120]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ba-Tis with that of Bledsoe to use radio control to operate the device or functional modules to increase the control options available to the user.  
Bledsoe teaches that the orientation of the image sensor may be adjusted remotely (see paragraph [0131]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697